DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Ms. Ronnie Jillions on 03/04/2022.
3.	The application has been amended as follows:
In the claims:
1 (Currently Amended).  A method of enhancing distorted signal having a speech and noise component, with a processing device having memory with stored training information (T), comprising: 
acquiring a distorted signal frame r, 
an orthogonal transform over the distorted signal frame r to obtain a distorted signal magnitude spectrum d and a distorted signal phase spectrum, 
a spectrum domain according to a noise and speech model to obtain a clear amplitude spectrum 
    PNG
    media_image1.png
    20
    24
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    20
    24
    media_image1.png
    Greyscale
 of the frame, and 
a clear speech signal 
    PNG
    media_image2.png
    21
    19
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    21
    19
    media_image2.png
    Greyscale
frame with inverse transformation of the clear amplitude spectrum 
    PNG
    media_image1.png
    20
    24
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    20
    24
    media_image1.png
    Greyscale
 from spectrum domain to time domain,
 wherein the training information T comprises: 
dictionaries of compact spectra prototypes of speech 
    PNG
    media_image3.png
    21
    19
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    21
    19
    media_image3.png
    Greyscale
 and noise 
    PNG
    media_image4.png
    21
    21
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    21
    21
    media_image4.png
    Greyscale
, speech gains 
    PNG
    media_image5.png
    23
    23
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    23
    23
    media_image5.png
    Greyscale
 and noise gains 
    PNG
    media_image6.png
    23
    26
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    23
    26
    media_image6.png
    Greyscale
 forming together composite states 
    PNG
    media_image7.png
    19
    106
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    19
    106
    media_image7.png
    Greyscale
, and 
probabilities of speech 
    PNG
    media_image8.png
    23
    25
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    23
    25
    media_image8.png
    Greyscale
 and noise 
    PNG
    media_image9.png
    23
    25
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    23
    25
    media_image9.png
    Greyscale
 state history, 
wherein the dictionaries of compact spectra prototypes comprise compact spectra prototypes of a first dimension P1 and of a second dimension P2, where the second dimension P2 is higher or equal to the first dimension P1, and 
wherein the step of removing noise includes:
computation 
    PNG
    media_image10.png
    20
    17
    media_image10.png
    Greyscale

    PNG
    media_image10.png
    20
    17
    media_image10.png
    Greyscale
 of the first dimension P1 from the magnitude spectrum d, 
computation 
    PNG
    media_image11.png
    20
    17
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    20
    17
    media_image11.png
    Greyscale
 of the second dimension P2 from the magnitude spectrum d, 
preselection the training information T of a set of composite states matching the first compact spectrum 
    PNG
    media_image12.png
    20
    21
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    20
    21
    media_image12.png
    Greyscale
,
evaluation likelihood and transition probabilities of composite states with an a’priori knowledge model using the second compact spectra 
    PNG
    media_image11.png
    20
    17
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    20
    17
    media_image11.png
    Greyscale
 over the set of preselected composite states,
computing 
estimation 
    PNG
    media_image13.png
    20
    24
    media_image13.png
    Greyscale

    PNG
    media_image13.png
    20
    24
    media_image13.png
    Greyscale
 based on the second compact spectrum 
    PNG
    media_image11.png
    20
    17
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    20
    17
    media_image11.png
    Greyscale
, the training information T and the a’posteriori probabilities,
estimation 
    PNG
    media_image14.png
    20
    22
    media_image14.png
    Greyscale

    PNG
    media_image14.png
    20
    22
    media_image14.png
    Greyscale
 based on the second compact spectrum 
    PNG
    media_image11.png
    20
    17
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    20
    17
    media_image11.png
    Greyscale
, the training information T and the a’posteriori probabilities, and
recovering 
    PNG
    media_image15.png
    20
    27
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    20
    27
    media_image15.png
    Greyscale
 based on the estimated noise compact spectrum, the estimated speech compact spectrum 
    PNG
    media_image14.png
    20
    22
    media_image14.png
    Greyscale

    PNG
    media_image14.png
    20
    22
    media_image14.png
    Greyscale
, the estimated speech compact spectrum 
    PNG
    media_image13.png
    20
    24
    media_image13.png
    Greyscale

    PNG
    media_image13.png
    20
    24
    media_image13.png
    Greyscale
, and the distorted signal magnitude spectrum 
    PNG
    media_image16.png
    19
    17
    media_image16.png
    Greyscale

    PNG
    media_image16.png
    19
    17
    media_image16.png
    Greyscale
.
2 (Currently Amended).  The method according to claim 1, wherein the first dimension P1 of the first compact spectrum is greater than 4 and lower than 10 and the second dimension P2 of the second compact spectrum is greater than 7 and lower than 30.
3 (Currently Amended).  The method according to claim 1, wherein 
    PNG
    media_image17.png
    20
    28
    media_image17.png
    Greyscale

    PNG
    media_image17.png
    20
    28
    media_image17.png
    Greyscale
and the estimation 
    PNG
    media_image14.png
    20
    22
    media_image14.png
    Greyscale

    PNG
    media_image14.png
    20
    22
    media_image14.png
    Greyscale
 involves calculation of an expected value over the composite states using a’posteriori probabilities.
(Currently Amended).  The method according to claim 1, wherein the training information T comprises noise covariance matrix 
    PNG
    media_image18.png
    19
    19
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    19
    19
    media_image18.png
    Greyscale
 and speech covariance matrix 
    PNG
    media_image19.png
    19
    16
    media_image19.png
    Greyscale

    PNG
    media_image19.png
    19
    16
    media_image19.png
    Greyscale
, and 
wherein the step of evaluation 

    PNG
    media_image20.png
    99
    511
    media_image20.png
    Greyscale

5 (Currently Amended).  The method according to claim 4, wherein the evaluations of log-likelihood of preselected states are executed with approximation:

    PNG
    media_image21.png
    71
    602
    media_image21.png
    Greyscale

    PNG
    media_image21.png
    71
    602
    media_image21.png
    Greyscale
, 
where 
    PNG
    media_image22.png
    21
    32
    media_image22.png
    Greyscale

    PNG
    media_image22.png
    21
    32
    media_image22.png
    Greyscale
 represents a maximal eigenvalue of matrix 
    PNG
    media_image23.png
    23
    102
    media_image23.png
    Greyscale

    PNG
    media_image23.png
    23
    102
    media_image23.png
    Greyscale
.
6 (Currently Amended).  The method according to claim 5, wherein, for evaluation of log-likelihood of different preselected states 
    PNG
    media_image24.png
    19
    6
    media_image24.png
    Greyscale

    PNG
    media_image24.png
    19
    6
    media_image24.png
    Greyscale
, following terms are calculated once per frame and stored in cache memory:

    PNG
    media_image25.png
    28
    34
    media_image25.png
    Greyscale

    PNG
    media_image25.png
    28
    34
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    24
    60
    media_image26.png
    Greyscale

    PNG
    media_image26.png
    24
    60
    media_image26.png
    Greyscale
,
    PNG
    media_image27.png
    24
    66
    media_image27.png
    Greyscale

    PNG
    media_image27.png
    24
    66
    media_image27.png
    Greyscale
.
7 (Currently Amended).  The method according claim 1, wherein the training information T includes smoothing coefficients, and 
wherein evaluation of transition probabilities of composite states includes computing the transition probabilities using smoothing coefficients 
    PNG
    media_image28.png
    23
    51
    media_image28.png
    Greyscale

    PNG
    media_image28.png
    23
    51
    media_image28.png
    Greyscale
.
8 (Currently Amended).  A mobile communication device having a battery wherein the device is configured to receive an audio signal from the audio input claim 1 on the audio signal and then transmit a resulting signal with the radio transceiver 
9 (Currently Amended).  The mobile communication device according to claim 8, wherein the training information T is stored in the memory.
10 (Currently Amended).  The mobile communication device according to claim 8, wherein the device is configured to compute the training information T.
11 (Currently Amended).  The communication device according to claim 8, comprising a separate memory 
    PNG
    media_image25.png
    28
    34
    media_image25.png
    Greyscale

    PNG
    media_image25.png
    28
    34
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    24
    60
    media_image26.png
    Greyscale

    PNG
    media_image26.png
    24
    60
    media_image26.png
    Greyscale
,
    PNG
    media_image27.png
    24
    66
    media_image27.png
    Greyscale

    PNG
    media_image27.png
    24
    66
    media_image27.png
    Greyscale
.
12 (Currently Amended).  A computer program product embodied on a non-transitory computer readable memory for a use with a mobile communication device having a processing device and a memory, wherein the computer of instructions that after loading to the memory cause the processing device to execute the method claim 1.
13 (Currently Amended).  The computer program product according to claim 12, wherein the training information T includes: 
dictionaries of compact spectra prototypes of speech 
    PNG
    media_image3.png
    21
    19
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    21
    19
    media_image3.png
    Greyscale
 and noise 
    PNG
    media_image4.png
    21
    21
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    21
    21
    media_image4.png
    Greyscale
, speech gains 
    PNG
    media_image5.png
    23
    23
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    23
    23
    media_image5.png
    Greyscale
 and noise gains 
    PNG
    media_image6.png
    23
    26
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    23
    26
    media_image6.png
    Greyscale
 forming together composite states 
    PNG
    media_image7.png
    19
    106
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    19
    106
    media_image7.png
    Greyscale
 and probabilities of state history 
    PNG
    media_image29.png
    23
    55
    media_image29.png
    Greyscale

    PNG
    media_image29.png
    23
    55
    media_image29.png
    Greyscale
.
14 (Currently Amended).  The computer program product according to claim 13, wherein the training information T comprises noise covariance matrix 
    PNG
    media_image18.png
    19
    19
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    19
    19
    media_image18.png
    Greyscale
 and speech covariance matrix 
    PNG
    media_image19.png
    19
    16
    media_image19.png
    Greyscale

    PNG
    media_image19.png
    19
    16
    media_image19.png
    Greyscale
.
15 (Currently Amended).  The computer program product according to claim 11, wherein the training information T comprises smoothing coefficients 
    PNG
    media_image30.png
    23
    56
    media_image30.png
    Greyscale

    PNG
    media_image30.png
    23
    56
    media_image30.png
    Greyscale
.







Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Nakadai et al. (2014/0200887) teaches sound processing device and sound processing method. The sound processing device further include a speech recognition unit configured to perform a speech recognition process on the auxiliary noise-added signal, the distortion calculation unit configured to calculate the degree of distortion for each component of the auxiliary noise-added signal and the speech recognition unit to perform the speech recognition process so that the larger the degree of distortion of a component becomes, the smaller an influence of the component becomes.
Droppo et al. (2003/0061037) teaches method and apparatus for identifying noise environments from noisy signals. Generating correction vectors that can be used to remove noise from noisy signals generated in a set of expected noise environments.
As to claim 1, prior arts of record fails to teach, or render obvious, alone or in combination a method of enhancing distorted signal having a speech and noise component with a processing device having memory with stored training information comprising the claimed components, relationships, and functionalities as specifically recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652